Exhibit 10.19

 

 

INVESTMENT MANAGEMENT SERVICES AGREEMENT

among

TRANSAMERICA ASSET MANAGEMENT, INC.,

TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY

and

TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY OF NEW YORK

 

 



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT SERVICES AGREEMENT

THIS INVESTMENT MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated as of
November 1, 2010, is by and among Transamerica Asset Management, Inc. a Florida
corporation (“TAM”), Transamerica Advisors Life Insurance Company, an Arkansas
domiciled stock life insurance company (“TALIC”) and Transamerica Advisors Life
Insurance Company of New York, a New York domiciled stock life insurance company
(“TALNY” and together with TALIC, the “Companies” and each, a “Company”).

WHEREAS, the Companies wish to retain TAM to provide advisory services to the
Asset Allocation Program (as defined below) (the “Investment Management
Services”);

WHEREAS, the Companies are wholly-owned subsidiaries of AEGON and provide
variable life insurance and annuity products;

WHEREAS, TAM is registered with the Securities and Exchange Commission (the
“SEC”) as a registered investment adviser under the Investment Advisers Act of
1940 (as amended from time to time, the “Advisers Act”);

WHEREAS, TAM (i) constructs and maintains various asset allocation models,
including, but not limited to, those asset allocation models set forth on
Exhibit A-1 (the “Asset Allocation Models”) and (ii) makes the Asset Allocation
Models available to owners of the variable annuity products listed on Exhibit
A-2 (the “Products”) who participate in such program (such owners, the “Clients”
and (i) and (ii) together, the “Asset Allocation Program”);

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises herein contained, the parties do hereby agree as follows:

1. Asset Allocation Program.

(a) Upon the effectiveness of this Agreement, TAM will provide the Asset
Allocation Program to the Clients.

(b) TAM will review each Asset Allocation Model on at least a quarterly basis
and will periodically update the Asset Allocation Models as TAM in its sole
discretion determines to be appropriate. From time to time, TAM may create new
asset allocation models. Such new asset allocation models may, in the sole
discretion of TAM, be added to the Asset Allocation Program in accordance with
procedures established by TAM.

(c) The Asset Allocation Models are currently constructed as set forth on
Exhibit B hereto. For the avoidance of doubt, the manner in which TAM constructs
the

 

1



--------------------------------------------------------------------------------

Asset Allocation Models may be modified by TAM in its sole discretion and TAM
will not be required to update the information on Exhibit B; provided that TAM
will inform the Companies of any material modification sufficiently in advance
(typically at least 90 days) to permit each Company to amend the prospectus for
the relevant Products, if such Company determines that an amendment would be
appropriate.

2. Asset Allocation Program Clients.

(a) General. The Companies are not and will not be deemed to be acting as
investment advisers or providing investment advice in connection with this
Agreement or the Asset Allocation Program. Any Promotional Materials (as defined
below) will clearly state that the Companies are not acting as investment
advisers or providing investment advice to the Clients.

(b) Enrollment in Asset Allocation Program. The Companies will include in the
Promotional Materials (as defined below) (i) a standardized questionnaire to be
provided to the Clients, such questionnaire to be substantially in the form
attached hereto as Exhibit C and (ii) a copy of the brochure provided in
accordance with Rule 204-3 of the Adviser’s Act substantially in the form found
in Part II to TAM’s Registration Statement on Form ADV (the “TAM Brochure”)
(together, the “Client Enrollment Materials”). The Companies will ensure that
the Client Enrollment Materials will be provided to Clients and prospective
Clients who own or are considering the purchase of the Products. In order to
enroll in the Asset Allocation Program, the Client (or potential Client) must
agree to include the entire value of such Client’s contract in the Asset
Allocation Program and must complete and return the questionnaire described in
clause (i) above. TAM may modify the Client Enrollment Materials from time to
time in its sole discretion. In the event that TAM modifies the Client
Enrollment Materials, TAM shall (i) provide the Companies with 15 days notice of
its intention to modify the Enrollment Materials and (ii) within 5 days of
providing such notice, provide the Companies with the revised Client Enrollment
Materials. Each Company shall thereafter cease using, and arrange for the
disposition of, any pre-modification Client Enrollment Materials in their
respective possession, other than such copies as such Company may be required to
maintain to meet legal recordkeeping requirements.

(c) Rebalancing. TAM will review the composition of each Asset Allocation Model
no less frequently than each calendar quarter. If TAM, in its sole discretion,
determines that any changes should be made, each Client will be notified
twenty-one (21) days in advance of any such changes to his/her Asset Allocation
Model and, unless such Client instructs TAM otherwise, either in writing or by
telephone authorization by a specified date (generally between three and five
business days before the end of the calendar quarter), such Client’s contract
value will be automatically rebalanced in accordance with the revised
composition of the applicable Asset Allocation Model. If such Client instructs
TAM not to make the change, or any portion thereof, such Client will be
withdrawn from the Asset Allocation Program.

 

2



--------------------------------------------------------------------------------

(d) Proprietary Funds; Conflicts. Funds selected by TAM to be part of an Asset
Allocation Model may be advised or subadvised by TAM or one or more of its
affiliates. TAM will disclose the use of affiliated funds in the Asset
Allocation Models and any related conflicts to the Clients. In addition, TAM
will disclose to the Clients the fact that the members, employees or officers of
TAM or its affiliates, in their individual capacities, may engage in securities
transactions that may be different from, and contrary to, transactions engaged
in by TAM on behalf of the Companies and/or the Clients.

(e) Voting of Proxies. TAM will not be required to take any action or render any
advice with respect to the voting of proxies solicited by, or with respect to,
the issuers of securities in which assets of any Client may be invested from
time to time. Nothing in this Agreement will restrict the right of a Client to
vote, pledge or hypothecate such securities.

3. Promotional Materials. TAM will develop and make available templates
containing existing specifications of text, layouts and graphic design to be
used by the Companies to develop marketing materials relating to the Asset
Allocation Program (the “Promotional Materials”), which developed marketing
materials will be submitted by each Company to TAM for prior written approval;
provided, that each Company may, without obtaining TAM’s prior written approval,
use: (a) developed marketing materials that were previously approved by TAM in
substantially the same format and (b) developed marketing materials so long as
such materials do not vary from the templates provided by TAM; and provided
further, that the Companies will ensure that the portion of any marketing
materials developed by any outside party or the Companies that describe or refer
to a Company or any affiliate of a Company shall be submitted to the relevant
Company for its written approval prior to use. The Promotional Materials may
include brochures, manager fact sheets, quarterly model performance reports,
model change notices, questionnaires and such other supplemental materials as
TAM makes available from time to time. Production costs for the Promotional
Materials will be the responsibility of the Companies. All templates provided by
TAM will be designed to comply in all material respects with the laws, rules and
regulations of the SEC, any regulatory authority that regulates TAM and the
Financial Industry Regulatory Authority (“FINRA”) applicable to the use of
advertising and sales literature by federally registered investment advisers and
broker-dealers. However, the Companies (and not TAM) will be solely responsible
for ensuring that the content and use of the Promotional Materials that each
develops, as well as any other advertising and promotional materials relating to
the services provided under this Agreement that are developed or produced by the
Companies, comply with applicable laws, rules and regulations of any regulatory
authority, governmental entity or self-regulatory organization having
jurisdiction over the Companies. In addition, each Company will be solely
responsible for causing to be made any required filings of Promotional Material
developed by it with FINRA or any other applicable governmental agencies.

 

3



--------------------------------------------------------------------------------

4. Proprietary Rights; Permitted Use.

(a) Subject to the terms of this Agreement, TAM grants to each Company a
non-exclusive, limited, royalty-free, non-transferable, non-sublicensable
(except as set forth herein) license during the term of this Agreement to use
and distribute the Promotional Materials in connection with such Company’s
marketing and promotional efforts; provided, however, that such Company will not
remove, and all reproductions of the Promotional Materials include, all
copyright, trademark and other proprietary rights notices or informational
disclosures included in the templates for the Promotional Materials. Each
Company further agrees that: (i) such Company will be responsible for the acts
or omissions of affiliated or unaffiliated third parties with whom such Company
has a relationship (an “Agent”) and to whom such Company distributes the
Promotional Materials; and (ii) such Company will ensure that such Agents comply
with the terms of this Agreement, including, without limitation, all
limitations, obligations and responsibilities that apply to such Company
hereunder. The Companies agree that TAM will have no responsibility for, and
makes no representation or warranty with regard to, whether the Agents are
authorized and properly licensed, registered or qualified under applicable
federal and state securities laws to provide services relating to the Asset
Allocation Program.

(b) Each Company agrees that: (i) the Asset Allocation Program (including, but
not limited to, the Asset Allocation Models), the composition thereof, the
recommendations implicit therein, the resulting model performance and the
information, data and content contained in any Promotional Materials, including
without limitation any modifications or enhancements thereto, provided by TAM
are and will remain valuable and proprietary information for TAM and its
affiliates and other providers of information provided therein (the
“Providers”), and the Companies have no proprietary interest therein; (ii) such
proprietary information was developed by the expenditure of considerable work,
time and money by TAM and its affiliates and the Providers; (iii) such
proprietary information is subject to copyright and other proprietary right
protection; and (iv) TAM and its affiliates and the Providers retain all
proprietary interest therein. Each Company agrees to cooperate with TAM in
protecting the rights described in this Section 4 and will notify TAM in writing
if such Company learns of any unauthorized use of the Asset Allocation Program
(including, but not limited to, the Asset Allocation Models) or the Promotional
Materials by any third-party. For the avoidance of doubt, each Company
acknowledges and agrees that the actual performance results of all Client
accounts invested based on the Asset Allocation Program (the “Client Accounts”)
will be the exclusive property of TAM for its exclusive use, both during and
after the term of this Agreement. For clarity, this limitation shall not
restrict each Company’s ability to advertise or disclose the performance results
of such Company’s sub-accounts under the Products.

 

4



--------------------------------------------------------------------------------

5. Delegation.

(a) Each Company covenants that it will perform or cause to be performed each of
the functions delegated to or required of the Company under this Agreement.

(b) The Companies agree to cooperate with any audits conducted by TAM over
Client services that have been delegated to or are required of the Companies
under this Agreement, which audit may include providing certifications regarding
such services, upon TAM’s reasonable request.

6. Responsibilities of the Parties. The parties agree that TAM’s obligations are
limited to those expressly set forth in this Agreement. Without limiting the
generality of the foregoing, the parties agree that:

(a) When a Client elects to participate in the Asset Allocation Program, the
Companies or the Client’s financial advisor will assist the Client in completing
a standardized investment questionnaire approved by TAM, give the Client the
opportunity to impose reasonable restrictions on the management of the Client
Account, and match the Client to an asset allocation model based on the results
of the questionnaire.

(b) The questionnaire will be used to obtain information regarding the Client’s
investment objectives, financial situation and other factors.

(c) The Companies will recommend that each Client work with a financial advisor
during the Client’s participation in the Asset Allocation Program.

(d) The Companies or the Client’s financial advisor will respond to the Client
upon any contact, review with the Client the Client’s questionnaire, assist the
Client in making any necessary updates to the Client’s responses, and, if
updates are required, match the Client to an asset allocation model based on the
results of the updated questionnaire.

(e) At least quarterly, the Companies will notify each Client in writing to
contact the Companies or the Client’s financial advisor if there have been any
changes in the Client’s financial situation or investment objectives, or if the
Client wishes to impose any reasonable restrictions on the management of the
Client’s account or reasonably modify existing restrictions.

(f) The Companies will provide each Client with a statement, at least quarterly,
containing a description of all activity in the Client’s Account during the
preceding period, including all transactions made on behalf of the Account, all
contributions and withdrawals made by the Client, all fees and expenses charged
to the Account, and the value of the Account at the beginning and the end of the
period.

 

5



--------------------------------------------------------------------------------

(g) At least annually, the Companies will contact each Client, by written
notice, and such notice will (i) request that such Client advise the Companies
or the Client’s financial advisor of any changes in the Client’s financial
situation or investment objectives or whether the Client wishes to impose any
reasonable restrictions on the management of the Client Account or reasonably
modify existing restrictions, and (ii) provide the Client with appropriate
notice and contact information so that the Client can request, and receive from
the Companies, a TAM Brochure pursuant to Rule 204-3(a) of the Advisers Act. In
addition, if a Client seeks to enroll in the Asset Allocation Program within
three weeks prior to the end of a calendar quarter, the Companies will provide
such Client (prior to such Client’s enrollment) with information regarding the
composition of both the then current Asset Allocation Model selected as well as
any changes to the selected model that will become effective on the last day of
that calendar quarter.

(h) As among TAM and each of the Companies, the parties agree that it is the
responsibility of TAM or its designee to prepare for delivery to Clients and
their representatives all reports and communications required by applicable law
and it is the responsibility of the Companies to deliver all such reports and
communications.

(h) None of the Companies nor TAM will make any written or oral statement or
representation regarding the other parties, their affiliates, the Providers, the
Asset Allocation Program (including, but not limited to, the Asset Allocation
Models) that adversely affects the good name, good will, image or reputation of
the other parties, their affiliates, the Providers, the Asset Allocation Program
or that is false, misleading or in any way inconsistent with the terms of this
Agreement.

(i) The Companies will ensure that all records pertaining to any assistance
provided to Clients, including completed Client Enrollment Materials and records
necessary to evidence delivery of the Promotional Materials, are maintained and
will provide such records to TAM upon its reasonable request.

7. Fees. As consideration for the services to be performed by TAM under this
Agreement, each Company will pay TAM an annual fee equal to 0.0375% basis points
of its respective Investor Choice Annuity Product assets in the Asset Allocation
Program. Such fees will be calculated and paid to TAM monthly, in arrears,
within thirty (30) days after the close of each month beginning the month ending
November 30, 2010; each such payment will be accompanied by a statement setting
forth the basis for its calculation. On reasonable request, each Company will
provide TAM with a report identifying the number of such Company’s Client
Accounts and aggregate amount of assets invested in the Investor Choice Annuity
Products as a result of the use of the Asset Allocation Program by such Company
or any Agent of such Company. TAM reserves the right to change the fees payable
hereunder, with twelve (12) months prior notice, on and after the fifth
anniversary of this agreement, such amended fees to apply to assets in the Asset
Allocation Program on policies issued after the effective date of the change.

 

6



--------------------------------------------------------------------------------

8. Disclaimers of Warranties; Limitation of Liability.

(a) THE COMPANIES UNDERSTAND THAT ALL INVESTMENTS INVOLVE RISK (THE AMOUNT OF
WHICH MAY VARY SIGNIFICANTLY), THAT PERFORMANCE OF ANY KIND CAN NEVER BE
PREDICTED OR GUARANTEED AND THAT INVESTMENT RECOMMENDATIONS WILL NOT ALWAYS BE
PROFITABLE. TAM, ITS AFFILIATES AND PROVIDERS DO NOT GUARANTEE ANY MINIMUM LEVEL
OF INVESTMENT PERFORMANCE, THE SUCCESS OF ANY ASSET ALLOCATION PROGRAM, OR
INVESTMENT STRATEGY, OR THAT ANY PARTICULAR INVESTMENT PERFORMANCE TARGETS OR
GOALS WILL BE ACHIEVED.

(b) TAM, ITS AFFILIATES AND PROVIDERS DO NOT MAKE ANY WARRANTIES, EXPRESS OR
IMPLIED, AS TO RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE ASSET ALLOCATION
PROGRAM AND SUCH PERSONS HEREBY EXPRESSLY DISCLAIM THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. TAM, ITS AFFILIATES
AND PROVIDERS DO NOT MAKE ANY WARRANTY THAT THE ASSET ALLOCATION PROGRAM AND THE
PROMOTIONAL MATERIALS WILL BE ERROR-FREE AND TAM, ITS AFFILIATES AND PROVIDERS
WILL HAVE NO LIABILITY FOR THE ACCURACY OF THE INFORMATION CONTAINED THEREIN OR
FOR ANY ERRORS OR OMISSIONS ASSOCIATED THEREWITH.

(c) Except as otherwise provided by law or as specifically provided in
Section 9(a), TAM, its affiliates, partners, officers, members, employees or the
legal representatives of any of them (together, the “TAM Indemnified Persons”),
will not be liable for any: (i) mistakes of judgment or action or inaction with
respect to this Agreement and the transactions contemplated hereby or losses,
including investment losses, due to such mistakes, action or inaction so long as
said person acted honestly and in good faith and reasonably believed that
his/her conduct was in the best interests of the Companies or any Client
(ii) losses or damages, including investment losses, resulting from the acts or
omissions of the Companies, their agents or any Client; or (iii) indirect,
incidental, special, punitive, consequential or exemplary damages, such as, but
not limited to, loss of anticipated profits or benefits, resulting from the use
of the Asset Allocation Program, the Promotional Materials or any component
thereof. In the event that liability is nevertheless imposed on TAM, its
affiliates or Providers, the cumulative liability of such persons will not
exceed the aggregate fees paid or payable by the Companies to TAM within the
prior twelve (12) month period.

(d) Notwithstanding the foregoing, the federal securities laws impose
liabilities under certain circumstances on persons who act in good faith, and
therefore nothing in this Agreement will waive or limit any rights that the
Companies may have under these laws.

 

7



--------------------------------------------------------------------------------

9. Indemnification.

(a) TAM will indemnify and hold harmless the Companies and their respective
affiliates, officers, directors and employees (together, the “Company
Indemnified Persons”) from and against any claim by a third party and any
related loss, liability, damage, cost or expense (including, without limitation,
reasonable attorneys’ fees) (collectively, the “Losses”) resulting from any
breach by TAM of this Agreement or any representation, warranty or covenant
contained herein.

(b) Each Company, severally and not jointly, will indemnify and hold harmless
TAM and the TAM Indemnified Persons from and against any Losses resulting from
any breach by such Company of this Agreement or any representation, warranty or
covenant contained herein.

10. Representations and Warranties of the Parties. TAM and each Company hereby
represents and warrants with respect to itself as follows:

(a) such party is duly organized, validly existing and in good standing under
the laws of the state in which it is incorporated or formed, and has the power
and authority to carry on its business as now being conducted;

(b) this Agreement has been duly executed and delivered on behalf of such party
and is a legal, valid and binding obligation of such party, enforceable in
accordance with its terms; and

(c) it shall carry out its obligations under this Agreement in compliance in all
material respects with applicable laws, rules and regulations, including without
limitation applicable provisions of the federal securities laws.

11. Representations and Warranties of TAM. TAM further represents and warrants
to each Company as follows:

(a) TAM and all persons associated with or employed by TAM who are involved in
the use or distribution of the Asset Allocation Program satisfy, and during the
term of this Agreement will continue to satisfy, all registration, licensing and
qualification requirements required by applicable laws, rules and regulations of
any regulatory authority, governmental entity or self-regulatory organization
having jurisdiction over TAM;

(b) TAM and all persons associated with or employed by TAM who are involved in
the use or distribution of the Asset Allocation Program have the requisite
sophistication, expertise and investment knowledge to use the Asset Allocation
Program;

 

8



--------------------------------------------------------------------------------

(c) TAM will not knowingly enter into any transaction with regard to Retirement
Clients that would result in a non-exempt transaction prohibited under
Section 406 of ERISA or on which an excise tax would be payable under
Section 4975 of the Code;

(d) TAM is, and during the term of this Agreement will remain, registered with
the SEC pursuant to the Advisers Act;

(e) TAM will promptly notify the Companies upon (i) any change of its status as
a registered investment adviser under the Advisers Act, (ii) the receipt of
formal notice of the commencement of any proceeding by any governmental agency
to take any action which would change its registration status under the Advisers
Act, (iii) notice by any governmental agency of the intent to place material
limitations on the activities of TAM, (iv) notice by any governmental agency
that it intends to begin an investigation of TAM that is outside of the scope of
routine investigations that such agency conducts from time to time of businesses
engaged in the same or similar activities as TAM, (v) notice by any governmental
agency in the course of any investigation of TAM that it has identified an area
of non-compliance or other concern that has a material effect on this Agreement
or the services rendered hereunder, or that non-compliance or concern would
otherwise be reasonably expected to have a material effect on this Agreement,
any party to this Agreement or their rights and obligations hereunder, or
(vi) any material change to any aspect of its business that would require
disclosure pursuant to Rule 206(4)-4 under the Advisers Act; and

(f) TAM has provided, and during the term of this Agreement will prepare for
delivery, all necessary documentation to the Clients in accordance with Rule
204-3 of the Advisers Act.

12. Representations and Warranties of the Companies. The Companies further
represent and warrant to TAM as follows:

(a) The Companies and all persons associated with or employed by them who are
involved in the use or distribution of the Asset Allocation Program satisfy, and
during the term of this Agreement will continue to satisfy, all registration,
licensing and qualification requirements required by applicable laws, rules and
regulations of any regulatory authority, governmental entity or self-regulatory
organization having jurisdiction over the Companies;

(b) The Companies and all persons associated with or employed by them who are
involved in the use or distribution of the Asset Allocation Program have the
requisite sophistication, expertise and investment knowledge to use the Asset
Allocation Program; and

 

9



--------------------------------------------------------------------------------

(c) The Companies will not knowingly enter into any transaction with regard to
Retirement Clients that would result in a non-exempt transaction prohibited
under Section 406 of ERISA or on which an excise tax would be payable under
Section 4975 of the Code;

13. Confidential Information.

(a) Each party acknowledges that in connection with the performance of its
obligations under this Agreement it may have access to confidential and
proprietary information of the other party (“Confidential Information”).
Confidential Information may include, but is not limited to, trade secrets,
data, know-how, “nonpublic personal information” (as defined in SEC Regulation
S-P) concerning the Clients, the Asset Allocation Models, the Asset Allocation
Program and the recommendations implicit therein, the Promotional Materials,
accounting data, statistical data, financial data or projections, forecasts,
business practices or policies, research projects, reports, development and
marketing plans, strategies, or other business information that is not generally
known or available to the public. The term “Confidential Information” does not
include information that: (i) is or becomes generally available to the public
other than as a result of an improper disclosure by the disclosing party,
(ii) was rightfully available to the parties on a non-confidential basis before
its disclosure by a party hereto, or (iii) becomes available to the parties on a
non-confidential basis from a source other than the other parties hereto,
provided that such source is not prohibited from transmitting the information by
a contractual, legal or fiduciary obligation.

(b) Except to the extent necessary to perform its obligations under this
Agreement (or, in the case of the Promotional Materials, as otherwise provided
in this Agreement), no party may disclose or use any of the other parties’
Confidential Information. Each party will maintain the confidentiality of the
other parties’ Confidential Information in its possession or control by applying
measures at least as stringent as those used in its operations in that regard.
Each party will limit the disclosure of the other parties’ Confidential
Information to those of its employees and agents with a need to know such
Confidential Information for purposes of this Agreement. Each party will use
reasonable care to prevent its employees and agents (including, but not limited
to, the Agents) from violating the foregoing restrictions. Notwithstanding the
above, Confidential Information may be disclosed to the extent required by law
or by an order or decree of any court or other governmental authority; provided,
however, that each party will, if legally compelled to disclose such
information: (i) unless such notice is prohibited by applicable law or the
governmental agency making such request has requested that notice not be
provided, provide the other parties with prompt written notice of that fact so
that the parties may attempt to obtain a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 11;
(ii) disclose only that portion of the information that such party’s legal

 

10



--------------------------------------------------------------------------------

counsel advises is legally required; and (iii) endeavor to obtain assurance that
confidential treatment will be accorded the information so disclosed.

(c) On written request or on the termination of this Agreement, each party will
return to the other parties, or destroy, all Confidential Information in such
party’s possession or control, provided that each party may retain a single
archival copy of any document or information that such party is obligated to
maintain under record keeping requirements to which it is subject under
applicable law, but for only so long as such records are required to be
maintained.

14. Use of Marks. Each party will not use the trademarks, service marks, logos,
names or any other proprietary designations of the other parties or any of their
affiliates (the “Marks”) without the other party’s prior written approval. The
Companies will submit for prior written approval any advertising or promotional
material using the Marks; provided, however, that the Companies can, without
obtaining TAM’s prior written approval, use: (a) the Marks in advertising or
promotional materials that were previously approved in substantially the same
form; and (b) the Marks in any Promotional Materials developed from templates
provided by TAM so long as such Promotional Materials do not vary from the
templates provided by TAM. Prior to use, TAM will submit for written approval
any advertising or promotional material using the Companies’ names or the names
of any affiliate of the Companies.

15. Term; Termination; Survival.

(a) Term. This Agreement will remain in effect until terminated by either party
as provided herein.

(b) Termination. This Agreement is subject to termination, without penalty,
under any of the following circumstances: (i) termination by the Companies if
TAM becomes insolvent in the reasonable judgment of the Companies or declares
bankruptcy, (ii) termination by TAM if the Companies become insolvent in the
reasonable judgment of TAM or declare bankruptcy, (iii) termination by the
Companies at any time, upon sixty (60) days written notice, in the event of
TAM’s material breach, willful misconduct, bad faith or gross negligence in the
performance of its duties hereunder, or by reason of TAM’s disregard of its
obligations and duties hereunder, or if, in the Companies’ reasonable judgment,
TAM’s professional reputation is materially damaged as a result of wrongdoing or
alleged wrongdoing by TAM’s directors, officers or employees in any matter
unrelated to this Agreement, unless TAM cures the breach or other problem prior
to expiration of the thirty (30) day notice period; (iv) termination by TAM at
any time, upon sixty (60) days written notice, in the event of the Companies’
material breach, willful misconduct, bad faith or gross negligence in the
performance of their duties hereunder, or by reason of the Companies’ disregard
of their obligations and duties hereunder, or if, in TAM’s reasonable judgment,
the Companies’ professional reputations are materially damaged as a result of
wrongdoing or alleged wrongdoing by such

 

11



--------------------------------------------------------------------------------

Companies’ directors, officers or employees in any matter unrelated to this
Agreement, unless the Companies cure the breach or other problem prior to
expiration of the sixty (60) day notice period; (v) TAM ceases to be registered
as an investment adviser under the Advisers Act; (vi) TAM or any of its
officers, directors or employees (1) becomes the subject of any enforcement
proceeding by the SEC relating to the Asset Allocation Program or (2) is
indicted for or otherwise formally charged with a felony; or (vii) upon written
consent of all parties to this agreement.

(c) Survival. The provisions of this Section and Sections 7, 8, 9, 13, and 17
will survive the termination of this Agreement.

16. Notices. All notices and other written communications specified herein will
be in writing and will be: (a) personally delivered, (b) transmitted by first
class mail, postage prepaid, (c) transmitted by an overnight courier service
(proof of delivery requested) or (d) transmitted by fax (with confirmation by
first class mail, postage prepaid) to the parties at the following address or
such other address as the parties from time to time may specify in writing:

(a) if to the Companies, to:

Transamerica Capital Management

4333 Edgewood Rd NE

Cedar Rapids, IA, 52499

Attention: Frank A. Camp

Fax: 319-355-4558

(b) if to TAM, to:

Transamerica Asset Management, Inc.

570 Carillon Parkway

Attention: Christopher A. Staples

Fax: 727-299-1832

All such notices, requests, demands, waivers and communications will be deemed
to have been given on the date of personal receipt or proven delivery.

17. Miscellaneous.

(a) Investment Advisers Act of 1940. If the offering of the Asset Allocation
Program to the Clients would require that a Company become a registered
investment adviser pursuant to the Advisers Act, the parties agree to
(i) restructure the Asset Allocation Program on mutually agreeable terms so that
such registration would not be required or (ii) terminate this Agreement.

 

12



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement and the Master Distribution Agreement
(including the exhibits hereto and thereto) constitute the entire agreement
among the parties hereto and supersede all prior agreements and understandings,
oral and written, among the parties hereto with respect to the subject matter
hereof.

(c) Third Party Beneficiaries. This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns,
and nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto, or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

(d) Assignments. No party hereto may assign (within the meaning of the Advisers
Act) this Agreement or any of its rights hereunder or delegate any of its
obligations hereunder without the express prior written consent of the other
parties hereto. Any purported assignment in violation of this Section 16(d) will
be void.

(e) Amendment and Modification; Waiver. Subject to applicable Law, this
Agreement may be amended, modified or supplemented only by a written instrument
authorized and executed on behalf of each of the parties hereto. No waiver by
any party of any of the provisions hereof will be effective unless explicitly
set forth in writing and executed by the party so waiving. The waiver by any
party hereto of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any other or subsequent breach.

(f) Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement or the application thereof under certain circumstances is held to
be invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(g) Section Headings. The section headings contained in this Agreement are
inserted for reference purposes only and will not affect the meaning or
interpretation of this Agreement.

(h) Interpretation. Unless the context requires otherwise, all words used in
this Agreement in the singular number will extend to and include the plural, all
words in the plural number will extend to and include the singular, and all
words in any gender

 

13



--------------------------------------------------------------------------------

will extend to and include all genders. The words “include”, “includes” and
“including” will be deemed to be followed by the phrase “without limitation”
whether or not they are in fact followed by such words or words of like import.
When a reference is made in this Agreement to an Article, Section, subsection or
Exhibit, such reference will be to an Article of, a Section of, a subsection of,
or an Exhibit to, this Agreement unless otherwise indicated. The phrases “the
date of this Agreement”, “the date hereof” and terms of similar import, will be
deemed to refer to the date set forth in the first paragraph of this Agreement.
The words “hereof”, “herein”, “hereby” and other words of similar import refer
to this Agreement as a whole unless otherwise indicated. Whenever the last day
for the exercise of any right or the discharge of any duty under this Agreement
falls on other than a Business Day, the party having such right or duty will
have until the next Business Day to exercise such right or discharge such duty.
Unless otherwise indicated, the word “day” will be interpreted as a calendar
day.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, and all of which together will
be deemed to be one and the same instrument, it being understood that the
parties need not sign the same counterpart.

(j) Facsimile; Electronic Transmission. This Agreement, to the extent signed and
delivered by means of facsimile or other electronic transmission, will be
treated in all manner and respects as an original agreement or instrument and
will be considered to have the same binding effect as if it were the original
signed version thereof delivered in person. No party hereto will claim that this
Agreement is invalid, not binding or unenforceable based upon the use of
facsimile or other electronic transmission to deliver a signature, or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of facsimile or other electronic transmission, and each such
party forever waives any such claim or defense.

(k) Arbitration.

i. Any and all disputes arising under this Agreement shall be settled by
arbitration by three arbitrators in Iowa or such other place as may be mutually
agreed upon by the parties to this Agreement, under the then current rules of
the American Arbitration Association, and judgment may be entered upon the award
in any court of competent jurisdiction.

ii. The determination of the arbitrators shall be final and binding on the
parties to this Agreement to the extent that the arbitrators do not exceed their
statutory authority. The costs of arbitration shall be equally borne by the
Companies and TAM, provided, however, that the arbitrators may assess one party
more heavily than the other for these costs upon a finding that the party did
not make a good faith effort to settle the dispute informally when it first
arose.

 

14



--------------------------------------------------------------------------------

(l) Governing Law. This Agreement will be governed by the laws of the State of
Iowa without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.

(m) Fiduciary and Legal Obligations. Notwithstanding any provision of this
Agreement to the contrary, the obligations of each party hereunder are subject
to such party’s fiduciary and regulatory obligations and applicable law, as may
be in effect from time to time, including in the case of any party’s obligations
to seek to cause any other person to take any action hereunder, such other
person’s fiduciary and regulatory obligations and applicable law.

(n) Independent Contractor; Other Activities. In performing obligations under
this Agreement, each party will be an independent contractor (rather than an
employee, agent, or representative) of the other parties, and will have no
authority to act for or bind the other parties. This Agreement will not be
construed as creating a joint venture, partnership, franchise, or agency
relationship between the parties. TAM and its members, employees, officers and
affiliates may engage, simultaneously with their investment advisory activities
on behalf of the Companies, in other businesses, and, unless prohibited by the
Master Distribution Agreement, may render services similar to those described in
this Agreement for other individuals, partnerships, trusts or persons, and will
not by reason of such engagement or rendering of services for others be deemed
acting in conflict with the interests of the Companies. Notwithstanding the
foregoing, TAM will devote sufficient time to the monitoring of the Clients’
assets as it, in its sole good faith discretion, determines to be necessary for
the conduct of the business of the Companies and the Clients.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

TRANSAMERICA ASSET MANAGEMENT, INC. By:  

LOGO [g152696ex10_18pg16a.jpg]

Name:   Christopher A. Staples Title:   Senior Vice President - Investment
Management and Chief Investment Officer TRANSAMERICA ADVISORS LIFE INSURANCE
COMPANY By:  

LOGO [g152696ex10_18pg16b.jpg]

Name:   Rob Frederick Title   Sr. Vice President TRANSAMERICA ADVISORS LIFE
INSURANCE COMPANY OF NEW YORK By:  

LOGO [g152696ex10_18pg16c.jpg]

Name:   Rob Frederick Title:   Sr. Vice President

 

16



--------------------------------------------------------------------------------

EXHIBIT A-1

 

•  

Conservative

 

•  

Moderately Conservative

 

•  

Moderate

 

•  

Moderately Aggressive

 

•  

Aggressive

 

•  

All Equity Plus

 

17



--------------------------------------------------------------------------------

EXHIBIT A-2

Variable Annuities

 

1. Investor Choice – Investor Series (TALIC)

2. Investor Choice – Investor Series (TALNY)

3. Investor Choice – IRA Series (TALIC)

4. Investor Choice – IRA Series (TALNY)

5. IRA Annuity (TALIC)

6. IRA Annuity (TALNY)

7. Retirement Power (TALIC)

8. Retirement Power (TALNY)

9. Retirement Optimizer (TALIC)

10. Retirement Optimizer (TALNY)

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Each asset allocation model offered under the Asset Allocation Program is based
on guidance derived from research from the Merrill Lynch Global Private Client
Research Investment Committee (“Research Investment Committee”). The Research
Investment Committee regularly reviews input from the firm’s macroeconomic
research specialists and formulates separate asset allocation guidelines for
each of the six investor profiles. The guidelines cover allocations to different
asset classes, including U.S. stocks, non-U.S. stocks, bonds, cash and
alternative investments. A further breakdown covers allocation of the U.S. stock
portion by investment style. The models that are implemented at the beginning of
each calendar quarter are based on research published by the Research Investment
Committee approximately seven weeks prior thereto.

TAM constructs each model for each investor profile using the funds available
through the variable annuity contract. TAM monitors the available funds on a
continuing basis to identify those with desirable characteristics. For funds
that hold investments under the Asset Allocation Program (the “Program”), the
following factors are considered under the TAM monitoring program:

 

  •  

Investment philosophy and style

 

  •  

Strength and experience of investment team

 

  •  

Quality and reputation of the investment firm

 

  •  

Market sensitivity and risk level

 

  •  

Risk-adjusted relative performance

For all other funds that are available for investment under the Program, TAM
will periodically screen such funds to determine each fund’s appropriateness as
underlying investments under the Program.

TAM uses a variety of analytical tools and information sources in its ongoing
assessments of the fund choices, including direct contacts with the investment
firms and their portfolio managers, as appropriate. Based on such research, TAM
selects the funds and determines the appropriate percentages thereof, that it
feels best meet the requirements of each asset allocation model.

Inclusion in an asset allocation model does not indicate that a particular fund
is superior to another fund not included in the model.

 

19



--------------------------------------------------------------------------------

EXHIBIT C

FORM QUESTIONNAIRE

 

20